DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/26/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badehi US 2002/0027296.

Pertaining to claim 1, Badehi teaches a packaged electronic die comprising:
a substrate 214;
an electronic die 202 having a device 200 formed thereon;
a photoresist frame 166/306 secured to the electronic die and extending completely around the device, the photoresist frame secured to a first major surface of the substrate so as to form an enclosure around the device See Figures 2C and 4E; and
218 and 204 that extends over the electronic die and around the sides of the electronic die such that the encapsulant material is in contact with the first major surface of the substrate around the entire periphery of the electronic die so as to form a seal around the electronic die. See Figure 2C



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badehi as applied to claim 1 above, and further in view of Metzger US 2006/0267178.

Pertaining to claim 2, Badehi teaches the packaged electronic die of claim 1 further comprising:
wherein the photoresist frame is in direct contact with a first major surface of the substrate See Figure 2C, but does not teach conductive balls for coupling the device to the substrate.  Metzger teaches a mounting a device E1/E2 to a substrate MS using balls BU.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Badehi and Metzger to enable the mounting step of Badehi to be performed according to the teachings of Metzger 

Pertaining to claim 3, Badehi in view of Metzger teaches the packaged electronic die of claim 2 further comprising:
a plurality of bonding pads formed on a surface of the substrate See Metzger E5/E6; and 
a plurality of bonding pads formed on the electronic die, each of the conductive balls in contact with one of the bonding pads formed on the electronic die and one of the bonding pads formed on the substrate (“terminal surface” of E3/E4 see [0079] of Metzger).

Pertaining to claim 4, Badehi in view of Metzger teaches the packaged electronic die of claim 3 wherein the photoresist frame comprises an epoxy-based photoresist. [0051] of Badehi


Pertaining to claims 5 and 6, Badehi teaches the packaged electronic device including a photoresist frame as claimed in claims ¼, but does not specifically teach the height of the frame.  However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height of the photoresist frame through routine experimentation and optimization to obtain optimal or desired device performance because the height is a result-effective variable (it goes to overall size, manufacturing considerations, material use, function) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a metal region disposed over the substrate, the metal region having a shape corresponding to the shape of the photoresist frame so as to form a landing pad for the photoresist frame, the photoresist frame in direct contact with the metal region so as to form an enclosure around the device, in all of the claims which is not found in the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        5/21/20